Citation Nr: 0330387	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a left foot disability.

In his substantive appeal received in January 2002, the 
veteran requested a hearing at the RO before a traveling 
Veterans Law Judge (VLJ) from the Board of Veterans' Appeals 
(Board).  However, the veteran apparently withdrew this 
request in March 2002 and, instead, requested a hearing 
before a Decision Review Officer at the RO.  He was notified 
by letter issued in mid-May 2002 that this hearing was 
scheduled for late June 2002.  Unfortunately, the veteran 
failed to appear for this hearing.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

A review of the service medical records indicates that the 
veteran's lower extremities were found to be normal at the 
time of his entrance examination in October 1977.  An 
outpatient record of October 1979 indicated that he had 
injured his left foot.  Minimal swelling and fair range of 
motion were noted on examination, but the examiner failed to 
provide a diagnosis.  The veteran sprained his left ankle 
during his military service in April 1980.  The outpatient 
record indicated that casting the ankle was considered, but 
not done as there was too much swelling about the joint.  In 
July 1982, the veteran requested a separation examination.  

He completed a Report of Medical History dated in September 
1982 on which he did not report any history of recurrent left 
foot symptoms.  A copy of his separation examination report 
is not of record.  The veteran presented lay evidence in 
January 2002 that his left foot condition had progressed and 
deteriorated since his in-service injury.  He reported 
symptoms of pain and stiffness in the foot.  A VA outpatient 
record of April 1999 shows the veteran's complaints of left 
foot pain for the previous year.

A review of the Statement of the Case (SOC) indicates that 
the RO determined there was no medical nexus between the 
veteran's current complaints and his in-service injury.  
There is no medical opinion of record that has considered 
whether a nexus exists between the veteran's current medical 
problems and his in-service injury.  In Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), the CAVC held that a VA 
adjudicator cannot base his or her decision on their own 
unsubstantiated medical opinion.  

Under the circumstances, this case must be remanded in order 
to obtain a VA medical examination conducted by the 
appropriate competent healthcare professional to determine 
the etiology of the veteran's current left foot disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993) (When a prior medical record indicates the 
existence of a chronic problem, VA's duty to assist requires 
a medical examination or opinion as to the relationship 
between the in-service and present conditions.)

In addition, the available service medical records imply that 
the veteran underwent a military separation examination in 
September 1982.  However, such an examination report is not 
contained in the claims file.  VA's duty to assist requires 
it to continue development of missing service medical records 
until it can determine that there is no reasonable 
possibility that such records exist or that further 
development would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2003).  A review of the 
claims file finds that the RO has yet to make such a 
determination regarding the veteran's separation examination 
report.  

On remand, the RO should contact the veteran and inform him 
that his separation examination report, presumably completed 
in September 1982, is not of record and request that he 
submit a legible copy of any separation examination report in 
his possession.  If the veteran is unable to provide this 
examination report, the RO should contact the National 
Personnel Records Center (NPRC) and specifically request any 
available separation examination report, presumably completed 
in September 1982.  Development of his examination report 
must continue until the RO can make a determination for the 
record that there is no reasonable possibility that this 
report exists or that further development would be futile.

Finally, the veteran was informed of VA's duty to notify and 
assist in the development of his claim by letter of February 
2001.  This letter specifically referenced the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  However, this letter indicates 
that he was informed of a requirement to respond within 60 
days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his left foot disability.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  



All identified private treatment records 
should be requested directly from the 
healthcare providers.  

The VBA AMC should inform the veteran 
that it appears his military separation 
examination is missing.  He should also 
be asked to submit a legible copy of any 
separation examination report in his 
possession.  All evidence and response 
from the veteran regarding this request 
should be incorporated into the claims 
file.

4.  The VBA AMC should contact the VA 
Health Care Center in El Paso, Texas and 
request all treatment records for the 
veteran's left foot disability dated from 
September 1999 to the present time.  All 
responses and/or evidence must be 
incorporated into the claims file.

5.  The VBA AMC should contact the NPRC 
and specifically request the veteran's 
military separation examination report, 
presumably completed in September 1982.  
The NPRC should be specifically requested 
to provide a negative response if such an 
examination report is not available.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).  

If any identified record in the 
possession of the government cannot be 
obtained, the RO must make a decision for 
the record on whether there is no 
reasonable possibility that such records 
exist or that further development would 
be futile.  The veteran must be informed 
of this decision and the unavailable 
records must be identified.  This 
decision/notification must be 
incorporated into the claims file.

7.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary to determine 
the nature, extent of severity, and 
etiology of any left foot disorder(s), 
which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The veteran has claimed that he currently 
suffers with a left foot disability that 
is associated with his military service.  

The veteran's lower extremities were 
found to be normal at the time of his 
entrance examination in October 1977.  An 
outpatient record of October 1979 
indicated that he had injured his left 
foot.  Minimal swelling and fair range of 
motion were noted on examination, but the 
examiner failed to provide a diagnosis.  
The veteran sprained his left ankle 
during his military service in April 
1980.  The outpatient record indicated 
that casting the ankle was considered, 
but not done as there was too much 
swelling about the joint.  

A Report of Medical History dated in 
September 1982 failed to indicate any 
history of recurrent left foot symptoms.  
The veteran presented lay evidence in 
January 2002 that his left foot condition 
had progressed and deteriorated since his 
in-service injury.  He reported symptoms 
of pain and stiffness in the foot.  A VA 
outpatient record of April 1999 report 
the veteran's complaints of left foot 
pain for the previous year.

The examiner should provide answers to 
the following questions:
a.  Does the veteran currently have 
any chronic acquired disorder(s) of 
the left foot?  If so, please 
provide all appropriate diagnoses.
b.  If a left foot disorder(s) 
exists, is it at least as likely as 
not that any identified disorder(s) 
was/were caused by service, or if 
existing prior to service, was/were 
aggravated by his military service?  

Is/are any current left foot 
disorder(s) in anyway etiologically 
related to the veteran's military 
service, and specifically his left 
foot injury in October 1979 and/or 
his left ankle injury in April 1980?  
If so, please explain.  

If the veteran fails to report for any of 
this examination, the RO should then 
refer the claims folder with a copy of 
this remand to the appropriate healthcare 
professional in order to obtain medical 
opinions on the above questions based on 
a document review of the claims file.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. 106-475 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


